Title: To Thomas Jefferson from James Madison, 21 August 1808
From: Madison, James
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Sunday afternoon
                  
                  Unwilling to detain the Rider, I send the letters recd. by him witht. remark. It is possible we may be able to set out for Monticello on Wednesday next. This will however depend on circumstances. 
                  Yrs &c &c
                  
                     James Madison 
                     
                  
               